 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    STEPHANIE WOODWARD,                                  Case No. 2:19-cv-00019-APG-CWH
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    TRANS UNION, LLC, et al.,
10                           Defendants.
11

12          On March 15, 2019, plaintiff Stephanie Woodward notified the court of a settlement with

13   defendant Trans Union, LLC. (ECF No. 32.) The parties requested 60 days to file dismissal

14   documents. (Id.) To date, the parties have not submitted a stipulated dismissal.

15          IT IS THEREFORE ORDERED that the parties must file a stipulated dismissal or a joint

16   status report within 30 days from the date of this order. Failure to comply with this order will

17   result in an order to show cause.

18          DATED: July 29, 2019

19

20

21                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
